In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00176-CV

ANTHONY A. RIEDER; ED RAPEE III;           §    On Appeal from the 342nd District
AND CADBURY SOLUTIONS, LLC ,                    Court
Appellants                                 §
                                                of Tarrant County (342-288556-16)
V.                                         §
                                                October 18, 2018
ALAN MEEKER AND CQUENTIA                   §
SERIES, LLC, Appellees                          Opinion by Justice Walker
                                           §
AND
                                           §
KENNY WOODS, APPELLANT
                                           §
v.
                                           §
ANTHONY A. RIEDER; ED RAPEE III;
AND CADBURY SOLUTIONS, LLC,                §
APPELLEES

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed and remanded in part. We reverse that

portion of the trial court’s judgment granting Rieder, Rapee, and Cadbury’s special
appearance as to, and dismissal of, Woods’s claims against them. We affirm that

portion of the trial court’s judgment that denies Rieder, Rapee, and Cadbury’s special

appearance and forum non conveniens motion as to Meeker’s and CQuentia’s claims.

We remand this case to the trial court for further proceedings consistent with this

opinion.

      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker___        ______________
                                          Justice Sue Walker